ORDER
PER CURIAM:
In February 2008, Brian Kremin pled guilty in the Circuit Court of Clay County to the class B felony of assault in the first degree. The circuit court suspended the imposition of sentence, and placed Kremin on five years’ probation. After revoking Kremin’s probation in January 2010, the circuit court imposed an eight-year sentence. Kremin filed a motion for post-conviction relief under Supreme Court Rule 24.035. The circuit court denied relief following an evidentiary hearing. Kre-min appeals, arguing that the trial court erroneously refused to allow the victim to testify at his probation revocation hearing, in violation of the victim’s rights under Article I, § 32.1(2) of the Missouri Constitution, and in violation of his right to due process under the state and federal constitutions. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).